IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BOLLARD & ASSOCIATES, INC.               : No. 72 MAL 2018
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
H&R INDUSTRIES, INC. AND HARRY           :
SCHMIDT                                  :
                                         :
                                         :
PETITION OF: HARRY SCHMIDT               :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.